Citation Nr: 1420301	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-40 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for paralysis of the right hemidiaphragm, as secondary to diabetes mellitus type II.

2.  Entitlement to an increased disability rating in excess of 40 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to October 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Veteran subsequently moved to Arizona, and his case was transferred to the RO in Phoenix, Arizona.

In March 2014, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In a January 2014 statement in support of claim, the Veteran requested that his claim of entitlement to an increased disability rating in excess of 40 percent for diabetes mellitus type II be withdrawn.  


FINDINGS OF FACT

1.  In a January 2014 statement in support of claim, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to an increased disability rating in excess of 40 percent for diabetes mellitus type II was requested.

2.  Resolving all doubt in the Veteran's favor, his paralysis of the right hemidiaphragm is proximately caused by his already service-connected diabetes mellitus type II.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative), for entitlement to an increased disability rating in excess of 40 percent for diabetes mellitus type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for paralysis of the right hemidiaphragm, as secondary to diabetes mellitus type II, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2013).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran contends that his paralysis of the right hemidiaphragm is related to his already service-connected diabetes mellitus type II, and the Board agrees.

The Veteran meets the first threshold element for secondary service connection, a current disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In an August 2012 Compensation and Pension (C&P) examination for respiratory conditions, the VA examiner confirmed the Veteran's diagnosis of paralysis of the right hemidiaphragm.

The Veteran meets the second threshold element for secondary service connection, that his current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Id.  In a June 2008 letter, Dr. T. J. U., the Veteran's private doctor, wrote that "[a]fter further discussion with you concerning possible causes for paralysis of your right hemidiaphragm we came to the conclusion that it was at least as likely as most caused by diabetes mellitus."  Subsequently, in a June 2009 letter, Dr. T. J. U. wrote that "[i]t is my medical/professional opinion, that this Restrictive Lung Disease (Paralysis of the right hemidiaphragm) is due to autonomic neuropathy and onset by his service connected Diabetes Mellitus II."  The letter goes on to identity six primary causes of paralysis in the diaphragm, but Dr. T. J. U. rules them all out concluding that "[i]n the absence of other causation factors, and considering his history of peripheral and autonomic neuropathy, it is my opinion that [the Veteran's] diaphragm paralysis is more likely than not the result of diabetic phrenic neuropathy."   

However, in an October 2009 C&P examination, the examiner opined that "[p]aralysis of the right hemidiaphragm [-] I cannot state is due to diabetes without resorting in [sic] mere speculation..."  In an August 2012 C&P examination, the examiner opined that "[t]he Veteran's paralysis of the right hemidiaphragm is less likely as not proximately due to or the result of Diabetes Mellitus.  The Veteran's paralysis of the right hemidiaphragm is less likely as not aggravated beyond its natural progress by Diabetes... In summary, the medical literature does not support a clinical association for Diabetes to cause or aggravate this condition and does not offer a plausible pathophysiologic mechanism for causation or aggravation."

In a November 2012 notice of disagreement, the Veteran submitted five scientific articles, all finding a relationship between diaphragmatic paralysis and diabetes.  Subsequently, in an April 2013 Addendum C&P examination, the examiner opined that it was less likely than not that the Veteran's paralysis of the right hemidiaphragm was proximately due to or the result of his service-connected diabetes.  The examiner had previously opined that medical literature review does not support an association between the right hemidiaphragmatic paralysis and diabetes.  After reviewing the articles the Veteran had submitted, the examiner stated that the Veteran was correct and that there have been 

scattered case reports of studies suggesting diffuse respiratory abnormalities in Diabetics.  However case reports are not considered indicative of cause and effect relationship.  Taken as a whole there is not yet a substantial body of medical support for an association between diaphragmatic paralysis and Diabetic peripheral neuropathy.  In determining whether this [V]eteran's right sided hemidiaphragmatic paralysis is due to Diabetes the question is not whether it has ever been reported [by other diabetics], but is it at least as likely as not caused by this condition... There is not substantial evidence in the literature to elevate this to a well excepted and definate [sic] cause effect status.

The VA examiner went on to state that case studies showed possible "bilateral" diaphragmatic paralysis related to diabetes, not "unilateral," like the Veteran had.

The Board notes that the VA examiners seem to have changed their opinions that diabetic neuropathy does not cause motor neuropathy of the phrenic nerve and now agree that there have been scattered case reports of diaphragmatic respiratory abnormalities in diabetics.  The C&P examiners suggest that there may be a different cause for the Veteran's right diaphragm, but offer no rationale.  In his June 2009 letter, Dr. T. J. U. ruled out the six primary causes and concluded that "[i]n the absence of other causation factors, and considering his history of peripheral and autonomic neuropathy, it is my opinion that [the Veteran's] diaphragm paralysis is more likely than not the result of diabetic phrenic neuropathy."   

The Board concludes that the C&P examiners' opinions are of less probative value than Dr. T. J. U.'s, and resolving all doubt in the Veteran's favor, his paralysis of the right hemidiaphragm is proximately caused by his service-connected diabetes mellitus type II.  38 U.S.C.A. § 5107b (West 2002); 38 C.F.R. § 3.102 (2013).  As a result, service connection for paralysis of the right hemidiaphragm, as secondary to diabetes mellitus type II is warranted.  38 C.F.R. § 3.310(a) (2013).


ORDER

Entitlement to service connection for paralysis of the right hemidiaphragm, as secondary to diabetes mellitus type II, is granted.

The appeal for entitlement to an increased disability rating in excess of 40 percent for diabetes mellitus, type II, is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


